DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because it is dependent on itself. The Office Action below assumes claim 15 depends on claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, Jr (US Pat No 3,065,826) in view of King (US Pat No 1,042,927). Tucker, Jr discloses a method of positioning a hoistway door (55,56) that selectively closes off an opening into a hoistway (figs. 4-5 show a center-opening passage that would open into the hoistway), the method comprising: 
Re claim 1, 
Re claim 11, wherein engagement between the elevator door coupler and the interlock prevents movement of the interlock relative to the elevator door coupler (fig. 7 shows a position between the hoistway door and car door where the door coupler and interlock would move together).
Re claim 12, wherein the interlock includes a latch (89) that is moveable between a door locking position (shown as dashed-lines in fig. 7) and a released position (shown as solid-line in fig. 7), a lock (109) that cooperates with the latch to lock the hoistway door when the latch is in the locking position, and at least one bumper (87) configured to be contacted by a vane (84) of the elevator door coupler at least for moving the latch into the released position.
Tucker, Jr does not disclose:
Re claim 1, accessing an adjustment mechanism supporting the interlock from a position outside of the hoistway, the position being on at least one of a landing floor or a floor of the elevator car; and using the adjustment mechanism to adjust a position of the interlock relative to the hoistway door from the position outside the hoistway to cause movement of the hoistway door into a selected alignment with the door of the elevator car.
Re claim 2, wherein using the adjustment mechanism to adjust the position of the interlock includes causing relative movement between the hoistway door and the interlock until the hoistway door is in the selected alignment with the door of the elevator car.
Re claim 3, comprising subsequently securing the interlock in the adjusted position relative to the hoistway door.
Re claim 4, wherein securing the interlock occurs at least partially inside the hoistway.
Re claim 5, 
Re claim 13, wherein the adjustment mechanism is accessible along a vertically oriented edge of the hoistway door when the hoistway door is in the open position.
Re claim 14, wherein the adjustment mechanism comprises a carrier, the interlock being supported at least partially on the carrier; a moving member; and a follower associated with the carrier, the follower moving responsive to movement of the moving member selectively move the carrier and the interlock.
Re claim 15, wherein the moving member comprises a rod having one end situated near the vertically oriented edge of the hoistway door; and the follower moves longitudinally along the rod.
Re claim 16, wherein the rod is threaded; the rod is selectively rotated; and the follower moves longitudinally along the rod responsive to rotation of the rod.
Re claim 17, wherein the carrier comprises a carrier bracket; and the follower comprises at least one nut coupled with the carrier bracket.
However, King teaches a sliding door (fig. 1):
Re claim 1, accessing an adjustment mechanism (17) supporting the interlock (would be positioned on 13) from a position outside of the hoistway (this teaching would put the adjustment mechanism above an upper edge of the sliding door which would be accessible by an operator when taught to Tucker, Jr), the position being on at least one of a landing floor or a floor of the elevator car (the adjustment mechanism would be positioned above an upper edge of the sliding door which would be accessible by an operator while standing on the landing floor); and using the adjustment mechanism to adjust a position of the interlock relative to the hoistway door from the position outside the hoistway to cause movement of the hoistway door into a selected alignment with the door of the elevator car 
Re claim 2, wherein using the adjustment mechanism to adjust the position of the interlock includes causing relative movement between the hoistway door and the interlock until the hoistway door is in the selected alignment with the door of the elevator car (when taught, rotating 17 would move the door laterally since the interlock is held in place with the car’s door coupler).
Re claim 3, comprising subsequently securing the interlock in the adjusted position relative to the hoistway door (secured via the screws at 14).
Re claim 4, wherein securing the interlock occurs at least partially inside the hoistway (Tucker, Jr shows the mechanism on at the landing and inside of the hoistway).
Re claim 5, wherein accessing and using the adjustment mechanism is performed by an individual in the position outside of the hoistway (the adjustment mechanism would be positioned above an upper edge of the sliding door which would be accessible by an operator while standing on the landing floor).
Re claim 13, wherein the adjustment mechanism is accessible along a vertically oriented edge of the hoistway door when the hoistway door is in the open position (the adjustment mechanism would be positioned above an upper edge at the vertical edge of the door shown in fig. 2).
Re claim 14, wherein the adjustment mechanism comprises a carrier (13), the interlock being supported at least partially on the carrier (when taught, 13 would be equivalent to Tucker’s 79 which would support the interlock thereon); a moving member (threaded portion of 17); and a follower (15) associated with the carrier, the follower moving 
Re claim 15, wherein the moving member comprises a rod (17 is shown as a rod) having one end situated near the vertically oriented edge of the hoistway door (fig. 1); and the follower moves longitudinally along the rod (fig. 1).
Re claim 16, wherein the rod is threaded (17 is a threaded screw shaft); the rod is selectively rotated; and the follower moves longitudinally along the rod responsive to rotation of the rod (threaded engagement between 16 and 17 would move 15 when 17 is rotated).
Re claim 17, wherein the carrier comprises a carrier bracket (13 is shown as a bracket); and the follower comprises at least one nut (15 is a nut with threaded bore 16) coupled with the carrier bracket.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adjustment mechanism, as taught by King, for quick and easy lateral adjustment of the sliding door after the system is installed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) 270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3619